EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. David Sullivan on 05/21/2021.
The following is an examiner’s statement of reasons for allowance:
A-Claims 4, 5, 13, and 14 have been cancelled.
B-In claims 6 and 9, line 1, the term “claim 4” has been changed to --claim 1--.  In claim 15, line 1, the term “claim 14” has been changed to --claim 12--.
	C-Claims 1, 12, and 20 have been amended as follows:
--1. (Currently Amended) A tooth for use on a rotating element, the tooth comprising:
a base attached to the rotating element, wherein the base comprises:
a nose;
a platform;
an upright portion; and

an upper ramp surface;
a blade; and
a transition relief positioned between the upper ram surface and the blade;
wherein the nose and the upper ramp surface each include upper surfaces that have a common curvature.--
--12. (Currently Amended) A tooth for use on a rotating element, the tooth comprising:
a base attached to the rotating element, wherein the base includes one or more base tab and slot elements, wherein the base comprises:
a nose;
a platform; and
an upright portion;
a cutter assembly removably attached to the base, wherein the cutter assembly includes one or more cutter assembly tab and slot elements, and wherein the cutter assembly further comprises:
an upper ramp surface adjacent to the nose;
a blade support in contact with the upright portion;
a blade attached to the blade support; and
a transition relief between the upper ramp surface and the blade support; and

--20. (Currently Amended) A rotary drum for use on a vegetation cutting machine, the rotary drum comprising:
a plurality of teeth, wherein each of the plurality of teeth comprises:
the base of claim 1, wherein the base is attached to the rotary drum; and
the cutter assembly of claim 1, 
wherein the cutter assembly is removably attached to the base, and wherein the cutter assembly limits the exposure of the blade to the vegetation.--

The following is an examiner’s statement of reasons for allowance: claims 1, 12, and 20 are allowable for setting forth a tooth for use on a rotating element comprising a base having a nose, a platform, and upright portion, and a cutter assembly having an upper ram surface, a blade, and a transition relief positioned between the upper ram surface and the blade, wherein the nose and the upper ramp surface each include upper surfaces that have a common curvature or wherein the upper ramp surface is adjacent to the nose.
For example, Doppstadt et al. (2007/0194161), hereinafter Doppstadt, teach a tooth for use on a rotating element comprising a base 1 having a nose 7, a platform 6, and upright portion 8, and a cutter assembly 2 having an upper ram surface 12 and a blade 10.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/PHONG H NGUYEN/Examiner, Art Unit 3724